DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 25 directed to a method non-elected without traverse.  Accordingly, claim 25 has been cancelled.
Reasons for Allowance
Amendments made November 16, 2021 have been entered.  The previous rejections have been withdrawn in light of said amendments.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1-6, 8-19, 21-23, and 26-28, the claimed limitation of:
“a first lumen having proximal and distal ends and an intermediate point between the proximal end and the distal end, wherein the first lumen has a first segment extending from the proximal end to the intermediate point and a second segment extending from the intermediate point to the distal end, wherein the first segment of the first lumen extends along a first segment axis and the second segment of the first lumen extends along an axis that forms an obtuse angle with the first segment axis of the first lumen, and wherein the distal end of the first lumen is coupled to the first opening; 
a second lumen having proximal and distal ends and an intermediate point between the proximal end and the distal end, wherein the second lumen has a first segment extending from the proximal end to the intermediate point and a second segment extending from the intermediate point to the distal end, wherein the first segment of the second lumen extends along a first segment axis and the second segment of the second lumen extends along an axis that forms an obtuse angle with the first segment axis of the second lumen, wherein the first segment axis of the first lumen is parallel to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        12/29/2021

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771